Citation Nr: 1707251	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  11-11 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent prior to October 28, 2014, and 20 percent thereafter under Diagnostic Code (DC) 5003-5260, for a right knee disability status post anterior cruciate ligament (ACL) reconstruction with Allograft and partial meniscectomy of bucket handle meniscus tear with osteoarthritis and scars (right knee disability). 

2.  Entitlement to a rating greater than 30 percent for right knee extension under DC 5261 since October 28, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy and Navy Reserves from May 2001 until May 2009, with multiple periods of service in between.  This claim stems from a service-connected disability that was related to an injury sustained during a period of inactive duty for training (INACDUTRA) in May 2007.  A line of duty determination was made for this injury, and service connection was thereby granted. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma, (hereinafter Agency of Original Jurisdiction (AOJ)).  The AOJ granted an evaluation of 10 percent, effective May 30, 2009.  An additional rating decision was issued by the AOJ in February 2012 in which it found a clear an unmistakable error had been made in the assignment of the prior effective date, and changed the date to June 29, 2009, the date of claim.  

A rating decision dated November 2011 granted an increase of 20 percent for the Veteran's right knee disability under DC 5003-5260 effective October 28, 2014.  The Board has rephrased this issue to reflect that a staged rating has been assigned.  See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Additionally, in a rating decision dated November 2014, the AOJ granted "service connection" for limitation of right knee extension and assigned an initial 30 percent rating under DC 5261 effective October 28, 2014.  In general, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  With respect to knee disabilities, separate ratings may be assignable for painful motion and instability as well as in limitation of motion in both flexion and extension.  See VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998); VAOPGCPREC 9-04 (Sept. 17, 2004).  Thus, the separate rating for limitation of right knee extension is a continuation of the initial rating right knee disability - rather than a new service-connected disability rating - appealed to the Board.  The Board has listed this as a separate issue for administrative purposes only.

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in May 2012.  A transcript is of record.  Accordingly, the matter was previously before the Board in April 2014, when a remand was necessary to afford the Veteran a contemporaneous VA examination that addressed the severity of her condition. 

In September 2015, the Veteran submitted an application for increased compensation by way of a total disability rating based on individual unemployability (TDIU).  As a TDIU claim is part and parcel to the initial evaluations of the Veteran's disability claims, the issue must also be addressed.  However, a memorandum dated November 2015 indicated that the Veteran wished to withdraw her claim for TDIU.  As such, the issue is no longer pending and will not be addressed further.  See 38 C.F.R. § 20.204 (2016). 

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless, electronic claims processing systems. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on her part, is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2016). 

The Veteran was last provided a VA examination in connection with her service-connected right knee disability in October 2014, pursuant to the Board's April 2014 remand directives.  

However, subsequent to the VA knee examination, the U.S. Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, held that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate. 

In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  A review of the claims file, including the September 2009, December 2010, and October 2014 VA examinations, and corresponding treatment records, demonstrated that range of motion testing in passive, weight, and non-weight-bearing situations were not conducted.  Thus, at present, none of the medical evidence of record fully satisfies the requirements of Correia, and 38 C.F.R. § 4.59. 

Moreover, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should be obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should assist the Veteran in associating with the claims folder any updated treatment records, including those from Jordan Orthopedic, Oklahoma Orthopedics Institute, and any outstanding VA treatment records. 

2.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of her service-connected right knee disability. 

The claims file should be made available to the examiner for review in connection with the examination.  The examiner must include range of motion testing in the following areas: 

* Active motion; 
* Passive motion; 
* Weight-bearing; and 
* Non-weight-bearing.

The examiner must also conduct these studies for the left knee as well.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

3.  After completing any additional notification or development deemed necessary, the Veteran's claim for an increased initial evaluation for right knee disability should be readjudicated.  If the claim remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).





_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

